 



EXHIBIT 10.21
FORM OF PRIVATEBANCORP, INC.
NONQUALIFIED INDUCEMENT TIME-VESTED STOCK OPTION AGREEMENT
     As an inducement to the undersigned Optionee (“Optionee”) to accept an
offer of employment with the Company, this Nonqualified Inducement Stock Option
Agreement (this “Agreement”) is made as of the date set forth on the signature
page hereof by and between PrivateBancorp, Inc., a Delaware corporation (the
“Company”), and the Optionee. Except as otherwise indicated or defined in
Section 1 hereof, all words with initial capitals shall have the same meaning as
ascribed to them in the PrivateBancorp, Inc. Strategic Long-Term Incentive
Compensation Plan (the “Plan”). Optionee acknowledges receipt of a copy of the
Plan.
     WHEREAS, the Company desires to grant to Optionee an option (“Option”) to
buy shares of the Company’s Common Stock, pursuant to the Plan and this
Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Definitions. For the purposes of this Agreement:
          (a) “Change of Control” shall be deemed to have occurred upon the
happening of any of the following events:
          (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, or (B) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power of the then outstanding shares of capital stock of the Company
entitled to vote generally in the election of directors (the “Voting Stock”),
provided, however, that the following shall not constitute a change in control:
(1) such person becomes a beneficial owner of 30% or more of the Voting Stock as
the result of an acquisition of such Voting Stock directly from the Company, or
(2) such person becomes a beneficial owner of 30% or more of the Voting Stock as
a result of the decrease in the number of outstanding shares of Voting Stock
caused by the repurchase of shares by the Company; provided, further, that in
the event a person described in clause (1) or (2) shall thereafter increase
(other than in circumstances described in clause (1) or (2)) beneficial
ownership of stock representing more than 1% of the Voting Stock, such person
shall be deemed to become a beneficial owner of 30% or more of the Voting Stock
for purposes of this Section 1(a)(i), provided such person continues to
beneficially own 30% or more of the Voting Stock after such subsequent increase
in beneficial ownership, or
          (ii) Individuals who, as of November 1, 2007, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any individual becoming a director, whose election
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds





--------------------------------------------------------------------------------



 



(2/3) of the directors then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding
for this purpose, any individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Company (as such terms are used in Rule 14a-11
promulgated under the Exchange Act); or
          (iii) Consummation of a reorganization, merger or consolidation or the
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
voting power represented by the voting securities entitled to vote generally in
the election of directors of the corporation resulting from the Business
Combination (including, without limitation, a corporation which as a result of
the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to the
Business Combination of the Voting Stock of the Company, and (2) at least a
majority of the members of the board of directors of the corporation resulting
from the Business Combination were members of the Incumbent Board at the time of
the execution of the initial agreement, or action of the Incumbent Board,
providing for such Business Combination; or
          (iv) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company; or
          (v) (1) a sale or other transfer of the voting securities of the Bank,
whether by stock, merger, joint venture, consolidation or otherwise, such that
following said transaction the Company does not directly, or indirectly through
majority owned subsidiaries, retain more than 50% of the total voting power of
the Bank represented by the voting securities of the Bank entitled to vote
generally in the election of the Bank’s directors; or (2) a sale of all or
substantially all of the assets of the Bank other than to the Company or any
subsidiary of the Company.
          (b) “Disability” means a termination of Optionee’s employment due to
his permanent disability (as determined by the Committee) in accordance with
either Section 23(e)(3) of the Code, after receipt of medical advice, or as
entitles Optionee to payments of benefits under a long-term disability benefit
plan of the Company or a Subsidiary in which he participates.
          (c) “Resignation” means Optionee’s voluntary relinquishment of
employment with the Company and all Subsidiaries.
          (d) “Termination” means a termination of the employment of Optionee
(i) by the Company and all of its Subsidiaries for any reason, other than a
Termination For Cause, or (ii) due to Optionee’s death or Disability.

2



--------------------------------------------------------------------------------



 



          (e) “Termination Date” means the date on which a Resignation,
Termination, Termination For Cause or Termination For Good Reason occurs.
          (f) “Termination For Cause” means a termination of the employment of
Optionee by the Company or any Subsidiary for any of the following reasons:
          (i) In the case in which Optionee has entered into an employment
agreement (including, but not limited to, a term sheet agreement) with the
Company or a Subsidiary as in effect on the date hereof, or Optionee otherwise
is at any time participating in a severance plan for executives of the Company
or a Subsidiary, which provides for an involuntary termination of Optionee’s
employment for any reason set forth as constituting “Cause” under such of
Optionee’s employment agreement or severance plan for executives (as the case
may be).
          (ii) In the case in which there is no employment agreement in effect
between Optionee and the Company or any Subsidiary or severance plan for
executives in which Optionee is at any applicable time participating, any of the
following reasons:
          (1) The commission by Optionee, as reasonably determined by the
Committee, of any theft, embezzlement or felony against the Company or any
Subsidiaries;
          (2) The commission of an unlawful or criminal act by Optionee
resulting in material injury to the business or property of the Company or
Subsidiaries or of an act generally considered to involve moral turpitude, all
as reasonably determined by the Committee;
          (3) The commission of an intentional act by Optionee in the
performance of Optionee’s duties as an employee of the Company or any Subsidiary
amounting to gross negligence or misconduct or resulting in material injury to
the business or property of the Company or Subsidiaries, all as reasonably
determined by the Committee; or
          (4) The habitual drunkenness or drug addiction of Optionee, as
reasonably determined by the Committee.
          (g) “Termination For Good Reason” means, in the case in which Optionee
has entered into an employment agreement (including, but not limited to, a term
sheet agreement) with the Company or a Subsidiary as in effect on the date
hereof, or Optionee otherwise is at any time participating in a severance plan
for executives of the Company or a Subsidiary, which provides for a voluntary
termination of Optionee’s employment for “Good Reason” (or comparable term)
thereunder, a Resignation of Optionee for any reason set forth as constituting
“Good Reason” (or such comparable term) under such of Optionee’s employment
agreement or severance plan for executives (as the case may be).
          2. Grant and Designation of Option. Upon the execution and delivery of
this Agreement and the related Stock Option Certificate of even date herewith,
and subject to the Plan (the terms and provisions of which are incorporated
herein and expressly made a part

3



--------------------------------------------------------------------------------



 



hereof, including, but not limited to, adjustments required pursuant to
Section 11 thereof), the Company hereby grants to Optionee the Option to
purchase the aggregate number of shares of Common Stock set forth on the Stock
Option Certificate at the price per share (“Option Price”) set forth on such
Certificate.
     3. Term of Option; Vesting and Exercisability. Subject to earlier
termination, acceleration or cancellation of the Option as provided herein, the
term of the Option shall be for the period set forth on the Stock Option
Certificate. Subject to the provisions of this Agreement, the Option shall be
“vested” and exercisable at such times and as to such number of shares of Common
Stock as determined on the schedule set forth on the Stock Option Certificate.
The foregoing to the contrary notwithstanding, to the extent not previously
terminated or canceled, upon and after a Change in Control, the Option shall be
100% vested and Optionee shall be entitled to exercise the Option in whole or in
part with respect to all of the shares covered thereby, provided Optionee has
been continuously employed by the Company or a Subsidiary from the date hereof
until the occurrence of such Change of Control.
     4. Method of Exercise.
          (a) Subject to the terms and conditions of this Agreement, the Option
may be exercised by written notice to the Company (the “Exercise Notice”) at its
offices at 70 West Madison Street, Suite 900, Chicago, Illinois 60602 (or such
other offices of the Company which are hereinafter designated by the Company) to
the attention of the Secretary of the Company. The Exercise Notice (i) shall
state (A) the election to exercise the Option and (B) the total number of full
shares of Common Stock in respect to which it is being exercised, and (ii) shall
be signed by the person or persons exercising the Option.
          (b) Optionee shall pay the total amount due resulting from such
exercise in any of the following forms: (i) by certified or cashier’s check for
the full amount of the purchase price of such shares; (ii) by delivery of
certificates for shares of Previously-Acquired Shares (or deemed delivery based
on attestation to the ownership of Previously-Acquired Shares) having a Fair
Market Value equal to the total payment due from Optionee; (iii) through a
simultaneous exercise of Optionee’s Option and sale of the shares of Common
Stock hereby acquired pursuant to a brokerage arrangement approved in advance by
the Committee to assure its conformity with the terms and conditions of the
Plan; or (iv) by a combination of the methods described in (i), (ii) and (iii)
above. To the extent applicable, Optionee shall also pay the amount, in cash, of
any federal, state and local income, Social Security and Medicare taxes required
to be withheld as a result of the exercise, unless Optionee delivers
Previously-Acquired Shares or elects with the consent of the Committee or is
directed by the Committee to have the Company withhold from the shares
purchased, shares having a Fair Market Value equal to such required tax
withholding amount. The value of any shares withheld may not be in excess of the
amount of taxes required to be withheld by the Company determined by applying
the applicable minimum statutory withholding tax rates. Upon receipt of the
foregoing, the Company shall issue the shares of Common Stock as to which the
Option has been duly exercised and shall return the Stock Option Certificate,
duly endorsed to reflect such exercise, to Optionee. In the discretion of the
Committee, the shares of Common Stock to be issued upon the exercise of all or a
portion of the Option may be non-certificated and, accordingly, issuances and
transfers shall be reflected on the stock ledger books and records of the
Company and no certificate of shares of Common Stock in

4



--------------------------------------------------------------------------------



 



respect of Grantee’s shares will be issued to Grantee, to the extent not
prohibited by applicable law or the rules of any stock exchange.
     5. Restriction on Exercise. This Option may not be exercised if the
issuance of such shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation. As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.
     6. Effect of Termination of Employment. The Option, to the extent not
theretofore vested and exercised, shall become vested and shall terminate on the
date of or following Optionee’s termination of employment as set forth below:
          (a) In the event a Termination Date occurs due to Optionee’s
Resignation or Termination (other than in circumstances described in Sections
6(b) or (e) below), Optionee may during the 90-day period following such
Resignation or Termination exercise the Option as to such portion or all of the
Option which had become vested and exercisable in accordance with the terms of
the Stock Option Certificate prior to Optionee’s Termination Date, and such
portion of the Option which had not so previously become vested and exercisable
shall be immediately forfeited and canceled.
          (b) In the event of a Termination of Optionee by the Company without
Cause, Optionee’s Resignation for Good Reason, or Optionee’s death or
Disability, prior to the occurrence of a Change of Control, Optionee shall
become immediately 100% vested in the unvested portion of the Option. The Option
shall be exercisable until the first anniversary of Optionee’s Termination Date.
          (c) If, upon an Optionee’s termination of employment for any reason
other than Cause, the Optionee has attained age 62 and has been credited with 10
or more years of service with the Corporation and all Subsidiaries (including
prior service with LaSalle Bank, N.A. and its affiliates), the Optionee shall
become vested in a pro rata portion of the Option then outstanding equal to the
number of completed months during the vesting period divided by the number of
full months necessary to achieve full vesting of such Option. Any vested Options
upon such Optionee’s retirement shall remain exercisable until the first
anniversary of the Optionee’s retirement date.
          (d) In the event of Optionee’s death during the 90-day period or
one-year period described in Sections 6(a), (b) and (c), Optionee’s personal
representative may, during the unexpired portion of such 90-day period or
one-year period, as the case may be, following the date of Optionee’s death,
exercise the Option to the extent that the Option was so vested and exercisable
at the time of Optionee’s death.
          (e) In the event of Optionee’s Termination for Cause, the unexercised
portion of the Option, whether vested or not vested, shall immediately terminate
and be forfeited.

5



--------------------------------------------------------------------------------



 



          (f) The foregoing provisions of this Section 6 to the contrary
notwithstanding, in no event shall any portion of the Option be exercised after
the expiration of the term of the Option set forth in Section 3.
     7. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that:
          (a) the listing, registration or qualification of the shares of Common
Stock subject to this Option upon any securities exchange or under any law or
regulation, or that the consent or approval of any governmental regulatory body
is necessary or desirable in connection with the granting of the Option or the
acquisition of shares thereunder, Optionee shall supply the Committee or
Company, as the case may be, with such certificates, representations and
information as the Committee or Company, as the case may be, may request and
shall otherwise cooperate with the Company in obtaining any such listing,
registration, qualification, consent or approval, or
          (b) despite the Committee’s commercially reasonable efforts, and in
the absence of approval of the Plan and this Option by stockholders holding
shares representing a majority of the votes entitled to vote thereunder prior to
the date on which the Option (or any portion thereof) shall be exercisable, such
listing, registration or qualification of shares subject to the Option shall not
be obtainable, upon exercise by the Optionee this Option shall be repurchased
from Optionee by the Company and the Option shall be settled in cash in an
amount equal to the excess (if any) of the Fair Market Value of Common Stock on
the date of exercise of such Option (or portion thereof) over the Option Price
hereunder therefor (and subject to applicable cash tax withholding therefrom in
accordance with Section 4(b) hereof).
     8. Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, delivered by overnight courier, or
mailed by first class mail, to Optionee at the address set forth on the records
of the Company, to the Company at the address set forth or established pursuant
to Section 4(a), or such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party. Any notice under this Agreement shall be deemed to have been
given when received.
     9. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     10. Complete Agreement. This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

6



--------------------------------------------------------------------------------



 



     11. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     12. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Optionee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Optionee may not assign any of Optionee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.
     13. Remedies. Each of the parties to this Agreement shall be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
     14. Waiver or Modification. Any waiver or modification of any of the
provisions of this Agreement shall not be valid unless made in writing and
signed by the parties hereto. Waiver by either party of any breach of this
Agreement shall not operate as a waiver of any subsequent breach.
     15. Rights of Employment and Future Awards. In no event shall the granting
of this Option or Optionee’s acceptance hereof give or be deemed to give
Optionee any right to be retained in the employ of the Company or to the receipt
of any future Option or other awards under the Plan.
     16. Remedy for Breach of Non-Competition Covenant. Optionee acknowledges
and agrees that, as a condition to the award of this Option to Optionee,
Optionee is subject to a covenant prohibiting Optionee’s competition, as
particularly set forth in Optionee’s term sheet agreement (“Term Sheet
Agreement”), governing the terms of Optionee’s employment with The PrivateBank
and Trust Company (the “Bank”), a Subsidiary of the Company, the terms of which
covenant are incorporated by reference herein. Pursuant to the terms of such
non-competition covenant, in the Term Sheet Agreement Optionee agreed, and
hereby reaffirms such agreement, that as the Company’s and the Bank’s sole
remedy for Optionee’s breach (or threatened breach) of the non-competition
covenant, respecting this Option:
          (a) Optionee shall immediately forfeit the unexercised portion of the
Option (whether then vested or unvested) then held by Optionee (and thereupon
this Option shall terminate and be canceled) and all shares of Common Stock
acquired upon the exercise of the vested portion of the Option and then held by
Optionee (and thereupon any certificate issued in respect of such shares shall
be canceled);
          (b) Optionee shall immediately repay to the Company a cash sum in the
principal amount equal to all gross proceeds (before-tax) realized by Optionee
upon the sale or

7



--------------------------------------------------------------------------------



 



other disposition of shares of Common Stock occurring at any time during the
period commencing on the date that is three years before the Termination Date
and ending on the date that the non-competition covenant under the Term Sheet
Agreement lapses (“Refund Period”), together with interest accrued thereon, from
the date of such breach or threatened breach, at the prime rate (compounded
calendar monthly) as published from time to time in The Wall Street Journal,
electronic edition (“Interest”); and
          (c) Optionee shall repay to the Company a cash sum equal to the fair
market value of all shares of Common Stock and all or any portion of the Option
transferred by Optionee as a gift or gifts at any time during the Refund Period,
together with Interest, and for which purpose, “fair market value” per share of
Common Stock shall be the Fair Market Value of one share of Common Stock on the
date such gift occurs and per Option share shall be the positive difference, if
any, between the Fair Market Value of a share of Common Stock, above, and the
Option Price set forth in the Stock Option Certificate.
[Signature Page Follows]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective on
the ___day of                     , 200       .

              PRIVATEBANCORP, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            OPTIONEE
 
                  Signature
 
       
 
  Name:    

9



--------------------------------------------------------------------------------



 



Grant Date:   Number of Shares:                      ___, 200_  
                    

PRIVATEBANCORP, INC.
STOCK OPTION CERTIFICATE
(TIME-VESTED)
     THIS CERTIFIES THAT                      has been awarded a STOCK OPTION to
purchase                      shares of Common Stock, without par value, of
PRIVATEBANCORP, INC. (the “Company”) (“Option”) at a price per share of
$                     (“Option Price”) (which is the closing price of the
Company’s Common Stock on the date hereof and which shall for all purposes
constitute the “Fair Market Value,” as defined under the Plan), subject to the
terms and conditions of this Stock Option Certificate, the related Stock Option
Agreement of even date herewith and the PrivateBancorp, Inc. Strategic Long-Term
Incentive Compensation Plan (“Plan”).
     Subject to earlier termination as provided in the Stock Option Agreement or
the Plan, this Option shall expire, and cease to be exercisable to the extent
then vested, ten (10) years from the Grant Date under this Stock Option
Certificate.
     Except as may be otherwise provided in the Stock Option Agreement or
Incentive Compensation Plan, this Option shall vest and be exercisable as to all
or a portion of the number of shares set forth above on the date set forth
below, provided that Optionee is continuously employed with the Company or a
Subsidiary through such date, as follows:

          On and After the Following Dates,   Maximum Percentage Taking But
Prior to Expiration   into Account Prior Exercises
December 31, 2008
    20 %
December 31, 2009
    40 %
December 31, 2010
    60 %
December 31, 2011
    80 %
December 31, 2012
    100 %

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, PRIVATEBANCORP, INC. has caused this Stock Option
Certificate to be signed by its duly authorized officer as of the date set forth
above.

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

11